DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/06/2021 has been entered. Claims 8 and 11-15 have been cancelled, and claims 1, 2, 4, 5, 9, and 10 have been amended. Claims 1-7 and 9-10 remain pending in this application. The amendments to the claims have overcome the objections and the rejections under 35 U.S.C. §§ 112(b) and 101 previously submitted in the Non-Final Office action mailed 05/07/2021.

Claim Objections
Claims are objected to because of the following informalities:
Examiner suggests the following amendment to claim 3, lines 1-3, such that the claim does not imply that all skin moisture measuring devices within the group are used at the same time and to follow proper Markush group phrasing: 
The method according to claim 1, wherein the skin moisture measuring device [[has]] is at least one selected from [[of]] a group of skin moisture measuring devices consisting of: 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 10 recites “the determining the skin moisture content and/or determining the cosmetic skin treatment recommendation” and is dependent from claim 1. Claim 1, as amended, recites “a method for determining a skin moisture content and determining a cosmetic skin treatment recommendation” in the preamble and “determining, with the electronics circuit device, a cosmetic product and/or a care instruction” in lines 14-15. It is unclear what “determining” step claim 10 is referring. It seems claim 10 is reciting additional steps to the method of claim 1. Following this interpretation, Examiner recommends the following amendment:
 	10. The method according to claim 1, further comprising: 
transmitting [[of]] the signal to an external data processing device and receiving the skin moisture content; or [[and/or]]
transmitting the skin moisture content to an external data processing device and [[a]] receiving 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vandier (WO 2017/037352), in view of Han (CN205947774 - cited previously). Citations to Vandier refer instead to paragraphs/details from the corresponding U.S. Pre-Grant Publication No. US 2018/0352937. Citations to Han refer to the machine translation mailed out with the Non-Final Rejection on 05/07/2021.
Regarding claim 1, Vandier teaches a method for determining a skin moisture content, the method comprising: 
providing a skin moisture measuring device having at least one sensor contact region (“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 16); providing an electronic circuit device (housing 5 can contain various circuit and processing components, paragraph 51) in communication with a database stored in a processor cloud architecture (device 2 can communicate via 3G or Wi-Fi to a remote database, paragraph 55);
contacting at least one skin region with at least one sensor contact region of a skin moisture measuring device “(at least one bioimpedance sensor…and proprietary wet or dry electrodes in order to measure the hydration of the surface layers of the epidermis,” paragraph 29); 
detecting a signal dependent on skin moisture in the at least one skin region and communicating the signal with the skin moisture measuring device (“analysis of the data transmitted by the sensors…,” paragraph 54); and 
receiving the signal and associating a skin moisture content with the detected signal with the electronic circuit device by comparing the detected signal with reference signals for known skin moisture contents (“analysis of the data…is carried out initially by virtue of a mobile application…the data may be stored locally on the smart phone,” paragraphs 54-55; “real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 57-58; comparison to models, which would inherently be created from reference signals, is considered to meet the claim limitation), wherein the reference signals are located in a database stored in a processor cloud architecture (Wi-Fi accessible remote database and server, paragraph 55);
determining, with the electronic circuit device, a cosmetic product and/or a care instruction based on the skin moisture content and a further database stored in the processor cloud architecture having a plurality of skin moisture contents and a plurality of associated cosmetic products and/or care instructions (the mobile application communicates with a database to provide personalized advice and product recommendations based on the state of his or her skin, paragraphs 52-55), and 
associating, with the electronic circuit device, a quality value with the skin moisture content (“normalized indicators of the state of the skin,” paragraph 60, line 3),
wherein each skin moisture content of the plurality of skin moisture contents is associated with at least one suitable cosmetic product and/or at least one care instruction (“innovative algorithms allowing suitable dermo-cosmetic formulae and beauty routines to be recommended depending on the analysis of the data generated by the device 2 for analyzing the skin,” paragraph 52), and 
wherein a cosmetic product and/or a care instruction is assigned to a skin moisture content to maintain the skin moisture content at the quality value or to change the skin moisture content to a skin moisture content with a higher quality value (One of ordinary skill in the art would recognize that a suitable, personalized product determined by analyzing device 2 would inherently be expected to improve the condition of the skin, especially since Vandier teaches monitoring the state of the skin over time, comparing products, and optimizing routines for skin care, paragraphs 11-13, 25-26, 52-54). 
Vandier teaches associating a quality value with the state of the skin (indicators are determined based on sensor data, environmental parameters, and lifestyle, paragraph 60) but does not explicitly teach wherein a high-quality value represents normal/healthy skin and a low-quality value represents a moisture-deficient or excessively moisturized skin. Han teaches an analogous skin moisture measuring device using a bioimpedance sensor (“the first sensor is specifically a bioelectrical analysis sensor…and the moisture content of the skin keratinous layer can be calculated by calculating such electrical impedance,” pg. 2, fifth paragraph under “Detailed Description of the Preferred Embodiments”). Han specifically teaches that the skin moisture measurement can be associated with index values, where a healthy index is 50-60 and an unhealthy or deviated value is 20 (“the skin moisture value is 20…assuming that the skin water-oil index of healthy skin is 60/30-50/28, that all the skin water-oil indices that deviate from the index value…need to alert the user,” pg. 2, second to last paragraph).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vandier such that normalized indicators of the skin include high values which indicate healthy skin and lower values which indicate moisture-deficient skin, as taught by Han. One would be motivated to do so because assigning values to various skin moisture conditions was a feature known in the art, as shown by Han. Furthermore, correlating a quality value with the skin moisture measurement is obvious to try in order to communicate a skin condition to a user. One of ordinary skill in the art would recognize that if Vandier already teaches assigning skin “indicators” based on at least the sensor outputs, assigning a low value to indicate low or poor skin moisture and assigning a high value to indicate sufficient or healthy skin would be an intuitive way to communicate the skin moisture.
Regarding claim 2, Vandier teaches updating the database, with the electronic circuit device, based on new associations of the skin moisture content with the detected signal from a plurality of further users (“the system for analyzing…allowing data to be harvested from extensive geographical zones (in particular polluted zones) in order to allow new and more effective cosmetic formulae to be developed,” paragraph 26; the disclosed analyzing device 2 is the tool that allows data to be harvested with electronics housing 5 being able to transmit data, paragraph 51).
Regarding claim 3, Vandier teaches the skin moisture measuring device is an impedance skin moisture measuring device (paragraph 29).
Regarding claim 4, Vandier teaches a skin state measurement device and indicates that monitoring over time is desired (skin monitoring over time, paragraph 4, 13; real time measurements from sensors, paragraph 56-57). However, Vandier does not explicitly teach that measuring the signal dependent on skin moisture is carried out several times at a time interval or continuously. Han teaches that real-time measurements can be carried out periodically (“monitor the skin condition of the user in real time…the periodically acquired skin moisture information…,” pg. 3, paragraph 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vandier such that measurements of the skin moisture is carried out periodically, as taught by Han. One would be motivated to do so because such an arrangement was known in the art for sensing skin moisture, and Vandier indicates monitoring a skin condition over time is preferred. Vandier and Han both teach bioimpedance sensors for measuring skin moisture, so such a modification would be predictable.
Regarding claim 6, Vandier teaches the at least one skin region has a plurality of skin regions of the user (“an analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously and/or by cross-analysis,” paragraph 33).
Regarding claim 7, Vander teaches the skin moisture measuring device is part of a wearable device (see figure).
Regarding claim 9, Vandier teaches the cosmetic product and/or the care instruction is suitable for the skin moisture content, when a normalization of the skin moisture content is to be expected based on empirical values stored in the further database (the mobile application contains algorithms for getting personalized product and care advice based on the state of the skin, paragraph 54; the mobile applicant can be transmitted to the database, paragraph 55; “the system for analyzing…also has the advantage…depending on recommendations and taken measurements…data to be harvested from extensive geographical zones,” paragraph 26). One of ordinary skill in the art would recognize that a suitable, personalized product determined by analyzing device 2 would inherently be expected to improve the condition of the skin, especially since Vandier already teaches using past data to generate improved recommendations (“recommendations and taken measurements” paragraph 26; “a system allowing such information to be gathered in order to allow dermo-cosmetic analysis to be carried out and advice to be given to consumers,” paragraph 12), monitoring the state of the skin over time (“alert the user to factors aggravating undesirable cutaneous changes,” paragraph 25), and comparing products to optimize personalized routines for skin care (“determine and/or compare the effectiveness of dermo-cosmetic products in a way that is more precise, more personalized and therefore more optimal in terms of the effectiveness of the results,” paragraph 12).
Regarding claim 10 (see interpretation under the 112(b) rejection above), Vandier teaches transmitting the signal and/or the skin moisture content to an external data processing device (“the data may be…transmitted via a 3G or Wi-Fi connection to a database and to a server, paragraph 55) and a receiving of the skin moisture content and/or the cosmetic skin treatment recommendation (“the user in return receives his or her analyzed data and may view them via his or her mobile application,” paragraph 55).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Han as applied to claim 1 above, and further in view of WO 2011/016407, hereinafter Sakai. Citations to Sakai refer to a machine translation cited in PTO-892.
Vandier teaches the analyzing device 2 can comprise multiple sensors to measure different areas of the skin (“an analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously and/or by cross-analysis,” paragraph 33). However, Vandier does not explicitly teach or suggest forming a signal average value from a plurality of signals of the plurality of sensor contact regions. Sakai teaches analogous art for measuring skin moisture using a capacitance sensor with an application and detection electrode pair (Abstract). More specifically, Sakai teaches the sensor can comprise multiple pairs of electrodes, and averaging the value of the electrical characteristics of each electrode pair allows for more accurate skin moisture content calculations (“When a plurality of pairs of the application electrode 3B and the detection electrode 4B are formed, the moisture content of human skin…such as by using the average value of the electrical characteristics of each electrode pair, can be calculated with higher accuracy,” pg. 6, paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vandier to form a signal average value from the plurality of signals of the plurality of sensor regions, as taught by Sakai. One would be motivated to do so in order to improve the accuracy of skin moisture measurements from multiple electrical sensors. Furthermore, since both Vandier and Sakai teach measuring the electrical characteristics of skin to determine a skin moisture content, implementing such an improvement should yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iobst et al. (US 2003/0088437) teaches updating a skin care database with information collected from consumers (Abstract).
Lee (KR 20090124140) teaches a skin moisture measuring device that combines capacitive and impedance sensors (Abstract).
Youngquist et al. (US 2015/0230863) teaches a dermatological treatment and analysis system that communicates with a cloud database (Abstract, Fig. 1).
Hyun et al. (US 2021/0022662) teaches an electronic device for determining a skin condition and a content corresponding to the determined skin type (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791